DETAILED ACTION
The Amendment filed February 17th, 2021 has been entered and fully considered. Claims 1-20 and 22-24 remain pending in this application with claims 9-20 being previously withdrawn. Claims 1 and 23-24 have been amended. Claim 21 has been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22nd, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894) in view of Koblish et al., (hereinafter 'Koblish', U.S. PGPub. No. 2011/0224667).
Regarding claims 1 and 23
Although McClurken discloses a temperature sensor may be located on the electrosurgical device, ([0145]; thermistor or thermocouple), McClurken fails to explicitly disclose at least two thermal sensor channels defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate, and each of the segmented tip electrodes disposed over a respective one of the thermal sensor channels, thereby covering each respective one of the thermal sensor channels, and wherein the at least two thermal sensor channels are distributed around an outer circumference of the electrically-insulative substrate.  
However, in the same field of endeavor, Koblish teaches a similar ablation catheter system (200 in Figs. 2A-B) comprising a tip electrode including a catheter body (see conductive shell 202 forming ‘tip electrode’, distal tip 204) and an electrically-insulative substrate (non-conductive insert 208). The tip electrode (202, 204) further includes at least two thermal sensor channels (see channels comprising thermocouple components 206 around the outer circumference of insert 208) defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate (see non-conductive insert 208, channels 206) wherein the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202). Koblish further teaches the at least two thermal sensor channels (see channels comprising thermocouple components 206) are distributed around an outer circumference of the electrically-insulative substrate (208 in Figs. 2A-B; [0023]). The thermocouple components (206) are adapted to sense the temperature of bodily fluid and/or tissue ([0023]), thereby increasing tissue temperature control and accuracy.
As broadly claimed, in view of the prior modification of McClurken in view of Koblish, McClurken necessarily teaches a plurality of irrigation flow holes (fluid exit openings 44a) distributed between the at least two segmented tip electrodes deposited on the outer surface of the tip portion (see [0189], conductors 29, 30, including electrodes 29a-c, 30a-c on probe body 26, i.e. outer surface 28 coated in metal and excess is removed to form ‘segmented’ electrodes 29a-c, 30a-c), therefore in light of the modification it naturally follows that the plurality of irrigation flow holes (44a) would necessarily be 
Regarding claim 2, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. Koblish teaches wherein the thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) extend from a most proximal edge of the tip portion of the electrically-insulative substrate (208), distally along the outer surface of the tip portion (202, 204) of the electrically-insulative substrate (see Figs. 2A-B).
Regarding claim 3, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. McClurken further discloses a fluid lumen alignment feature (‘fluid alignment feature’ 51 in Figs. 9-12) coupled to the inner surface of the electrically-insulative substrate (26) and configured for coupling with an irrigation sleeve (41 in Fig. 12).
Regarding claim 4, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. McClurken further discloses an electrical conductor termination recess (surface 39/notch 37 in Figs. 9 and 10) configured for coupling to a conductor wire (see Figs. 9 and 10 for conductor 38 a,b of insulated electrical wires 21 a,b coupled to notch 37).
Regarding claim 5, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. Koblish further teaches a through channel extending from the inner surface to the outer surface of the electrically-insulative substrate (see ‘through channel’ within the center of the non-conductive insert 208 extending from the inner surface to the outer surface of the non-conductive insert 208 in Figs. 2A-B; it is noted the through channel is best illustrated in Fig. 2A). 
Regarding claim 6, 
Regarding claim 22, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. Koblish further teaches wherein the at least two thermal sensor channels terminate proximally with respect to a distal end of the electrically-insulative substrate (see channels comprising thermocouple components 206 around the outer circumference of insert 208 terminating proximally with respect to a distal end of insert 208 in Fig. 2A).
Regarding claim 24, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish, Koblish teaches wherein the at least two thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) define openings that are open to the outer surface of the tip portion along an entirety of their length, wherein the segmented tip electrodes cover the openings of the at least two thermal sensor channels along the entirety of their length (as broadly claimed, the channels comprising thermocouple components 206 are ‘open’ to the outer surface of the tip portion along an entirety of their length and are covered by conductive shell 202 along the entirety of their length). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 1-6 and 22-24 above, and further in view of Wittkampf et al., (hereinafter 'Wittkampf', U.S. PGPub. No. 2008/0045943).
Regarding claim 7, McClurken in view of Koblish teach all of the limitations of the tip electrode according to claim 1. McClurken (see above) further discloses a sleeve configured to circumferentially surround the proximal portion of the tip electrode (Fig. 12, tube 19), but fails to explicitly disclose that the sleeve is an insulation sleeve.
However, in the same field of endeavor, Wittkampf teaches a similar tip electrode (Fig. 2) comprising an electrically insulating material of the body (7) configured to circumferentially surround and electrically insulate the proximal portion of the tip electrode ([0034]). This design is utilized in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device (thereby resulting in increased safety). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Wittkampf as applied to claim 7 above, and further in view of Potter (hereinafter 'Potter', U.S. Pat. 8,226,641) and Wittkampf.
Regarding claim 8, McClurken in view of Koblish and Wittkampf teach all of the limitations of the tip electrode according to claim 7. Although McClurken in view of Koblish and Wittkampf teach a tip electrode comprising an insulation sleeve (see above), the combination fails to expressly teach a deflection pull ring, the deflection pull ring comprising at least one clip lock configured to mate with a relief opening of the insulation sleeve.
However, in the same field of endeavor, Potter teaches a tip electrode (Fig. 2) that comprises a deflection pull ring (25) which enables the manipulation of the tip electrode to a desired tissue site and thereby increasing versatility (col. 3, ll. 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the tip electrode of McClurken in view of Koblish and Wittkampf to incorporate a deflection pull ring as taught by Potter in order to enhance versatility of the tip electrode.
While the modified device (see above) fails to expressly teach a deflection pull ring comprising a clip lock configured to mate with a relief opening of the insulation sleeve, Wittkampf teaches a coupling configuration comprising (note Fig. 3, coupling part 18) a clip lock (19) configured to mate with a relief opening of a sleeve component. It is well known in the art that a deflection pull ring can be configured to join with an insulation sleeve in a variety of ways, and that these different coupling configurations are widely considered to be interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the modified apparatus of McClurken in view of Koblish and further in view of Wittkampf and Potter to comprise a deflection pull ring having a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 22-24 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that McClurken (U.S. PGPub. No. 2005/0070894) in view of Koblish et al., (U.S. PGPub. No. 2011/0224667) teach each and every limitation of the tip electrode according to amended claim 1. Specifically, Koblish teaches the limitations regarding the “at least two thermal sensor channels” and associated limitations as recited in claim 1. See rejection above for further clarification. 
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected independent claim 1. See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794